Citation Nr: 1123590	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  07-36 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for post-operative residuals of a lumbar laminectomy.

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.

3.  Entitlement to a rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to January 1984.  He also had four months of prior active service and subsequent unverified service with the United Statres Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, granted service connection for left lower extremity radiculopathy and assigned a 10 percent rating, and denied increased ratings for both residuals of a lumbar laminectomy and hypertension.  

The issue of entitlement to service connection for a psychiatric disorder on a secondary basis has been raised by the record (in a July 2008 VA Form 21-4138 submitted by the Veteran), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that in the November 2008 Statement of Accredited Representative in Appealed Case(submitted in lieu of a VA Form 646), the Veteran's representative requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing) on behalf of the Veteran.  There is nothing in the record indicating that the request has been withdrawn, yet no such hearing has been scheduled.  Therefore, the case must be remanded in order to schedule the Veteran for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO, with appropriate notification to the Veteran.  A copy of the notice provided to the Veteran of the scheduled hearing should be placed in the record.   

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



